PER CURIAM.
This is the latest appeal in Judith Her-skowitz’ continuing effort to enforce a judgment against the estate of her former husband. In this appeal she challenges a trial court order modifying the amount she is to receive pursuant to a summary judgment in her favor entered in 1985 and affirmed on appeal. Herskowitz v. Herskowitz, 513 So.2d 1318 (Fla. 3d DCA 1987).
Appellee maintains that the trial court’s modification was correct because the 1985 judgment adopting a 1972 judgment does not reflect the six percent interest rate the trial court awarded in 1972. Our review of the record discloses that the recent modification does not apply the appropriate statutory interest rate. Interest should accrue at six percent from the entry of judgment on June 12, 19721 to October 4, 1985,2 the date the judgment disposing of all pending matters was entered, and twelve percent interest commencing October 4, 1985. Cf. Trend Coin Co. v. Honeywell, Inc., 487 So.2d 1029, 1030 (Fla.1986); Star Island Assoc. v. Lichter, 473 So.2d 791 (Fla. 2d DCA 1985).
The remaining points lack merit.
Reversed and remanded with instructions.

. The statutory rate of interest was six percent at the time the 1972 judgment was rendered. § 55.03, Fla.Stat. (1967).


. Section 55.03 was amended by Laws 1981, c. 81-113, § 1, to provide a twelve percent rate of interest, effective October 1, 1981.